Title: From Alexander Hamilton to William C. Bentley, 13 September 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir,
            New York Sepr. 13. 1799
          
          Your letter of the twenty sixth of August has been delivered to me. The contents have been duly attended to, and the result when known will be communicated.
          I have just received your letter of the fifth of this month, and am satisfied with the explanation which that it contains. The desire which you express to cultivate harmony is highly praiseworthy, and I hope the present which the last — it will not be disturbed by a between you and Col. Parker by between you and him —— which is the subject of your last letter, will not disturb the Col. Parker it is between you and Col. Parker communication.
          With great conn
          It appears by a communication letter from the dept Secrey of War that you have caused the hats for your regiment to be bound. This not being within the arrangements of the war dept., or nor authorized by my instruction on this subject, the expence will have to be defrayed by the soldiers, and must be retained out of their pay—
          With great conn & &—
          Col. Bentley
        